Per Curiam. The appellee in this workers’ compensation case has moved for attorney’s fees pursuant to Ark. Code Ann. § 1 l-9-715(b) (1987), based on our opinion of June 23,1993, in which we affirmed the award of workers’ compensation benefits in favor of the appellee. We grant the motion and award attorney s fees in the sum of $500.00 to the appellee. This case began as a claim for benefits, based on a work-related hernia, which was granted by the Commission. The employer appealed that decision to this Court and, in Cagle I, we affirmed the Commission’s award of benefits to the appellee. Cagle Fabricating and Steel, Inc. v. Patterson, 36 Ark. App. 49, 819 S.W.2d 14 (1991). The appellee, having prevailed in Cagle I, moved for an award of attorney’s fees which we granted by a per curiam issued February 12, 1992. Cagle Fabricating and Steel, Inc. v. Patterson, 37 Ark. App. 85, 827 S.W.2d 660 (1992). No appeal was taken from our decision granting the appellee’s motion for attorney’s fees. Subsequently, the Arkansas Supreme Court granted review of our decision in Cagle I, concluded that we had erred in finding that the Commission made a satisfactory finding of fact with respect to the fifth requirement of the hernia statute, and reversed and remanded to the Commission for a new decision based upon a specific finding regarding compliance with the fifth statutory requirement. Cagle Fabricating and Steel, Inc. v. Patterson, 309 Ark. 365, 830 S.W.2d 857 (1992). On remand, the Commission found that the appellee had satisfied that requirement and again awarded benefits to the appellee. The employer appealed to this Court, which again affirmed the Commission’s award of benefits to the appellee in Cagle II. Cagle Fabricating and Steel, Inc. v. Patterson, 42 Ark. App. 168, 856 S.W.2d 30 (1993). In the course of that appeal, the employer presented arguments concerning our prior award of attorney’s fees to the appellee for prevailing in Cagle I. We did not address these arguments because the appellant conceded that the appel-lee would be entitled to the award of attorney’s fees should the appellee prevail on appeal.  The present motion presents a separate issue, i.e., whether the appellee is entitled to an additional fee for prevailing in Cagle II. Arkansas Code Annotated § 11-9-715(b)(1) provides for additional attorney’s fees if the claimant prevails on appeal. The statute neither expressly provides for nor expressly prohibits an additional award of attorney’s fees in cases such as the case at bar, where the claimant has been required to defend his award of workers’ compensation benefits through two separate appeals brought by the employer to this Court. Construing the attorney’s fee provision liberally and in accordance with the remedial purposes of the Act, see Ark. Code Ann. § 11-9-704(c)(3) (Supp. 1991), we hold that an additional award of attorney’s fees is authorized by the statute under the circumstances of this case. Therefore, we grant the appellee’s motion and award attorney’s fees in the amount of $500.00.